WHEELER, District Judge.
The testimony as to the birth of the appellant in this country is direct, positive, and circumstantial, and is not unnatural or improbable. It is not contradicted or discredited, and cannot justly be disregarded. Although the burden of proof as to this birth is upon the appellant, coming now from China, this evidence seems to overcome the presumption arising from having been lately in that country, and to establish the fact of nativity in this country. Appellant discharged.